Held, that, according to the act of the General Assembly regulating the practice of the Circuit Courts in cases in Chancery, a party is not entitled to an appeal, unless upon a final decision, order, or decree. And that, where the drecree affirms that the conveyance of certain slaves is a mortgage, and that the complainant has a right to redeem under it, and directs the Master in Chancery to take an account, and make report to the next term of the Court; these facts clearly show that the decree is merely interlocutory, and not final or conclusive between the parties; and fhc appeal will be dismissed for want of jurisdiction.